323 F.2d 364
Sigmund J. COSENTINE, Appellant,v.The PENNSYLVANIA RAILROAD COMPANY.
No. 14388.
United States Court of Appeals Third Circuit.
Argued Oct. 11, 1963.Decided Oct. 23, 1963.

Matthew J. Ryan, III, Philadelphia, Pa.  (Cornelius C. O'Brien, Jr., Philadelphia, Pa., on the brief), for appellant.
F. Hastings Griffin, Jr., Philadelphia, Pa.  (Dechert, Price & Rhoads, Philadelphia, Pa., on the brief), for appellee.
Before KALODNER, STALEY, and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error.  The judgment of the District Court entered pursuant to the jury's verdict will be affirmed.